

	

		II

		109th CONGRESS

		1st Session

		S. 1883

		IN THE SENATE OF THE UNITED STATES

		

			October 18, 2005

			Mr. Hatch (for himself

			 and Mr. Baucus) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Uniform Relocation Assistance and Real

		  Property Acquisition Policies Act of 1970 to assist property owners and Federal

		  agencies in resolving disputes relating to private property.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Empowering More Property Owners

			 With Enhanced Rights Act of 2005 or the EMPOWER

			 Act.

		2.Findings and

			 purposes

			(a)FindingsCongress finds that—

				(1)the Constitution

			 of the United States explicitly states that No person shall be …

			 deprived of life, liberty, or property, without due process of law; nor shall

			 private property be taken for public use, without just

			 compensation.;

				(2)in carrying out

			 activities to promote the general welfare, including public works, the Federal

			 Government affects real property and sometimes displaces private property

			 owners, small businesses, and family farmers, among others;

				(3)Congress enacted

			 the Uniform Relocation Assistance and Real Property Acquisition Policies Act of

			 1970 (42 U.S.C. 4601 et seq.) (referred to in this section as the

			 Uniform Act), which applies to all Federal agencies, to provide

			 for uniform and equitable treatment of persons displaced from their homes,

			 businesses, and farms by Federal and federally-assisted programs;

				(4)Congress

			 designated the Department of Transportation as the lead agency for purposes of

			 carrying out the Uniform Act, and required the Department, in coordination with

			 other Federal agencies, to issue a rule, establish procedures, and otherwise

			 implement the Uniform Act;

				(5)private property

			 owners, small businesses, and family farmers affected by Federal and

			 federally-assisted programs under which private property is acquired for public

			 use face a daunting Federal bureaucracy; and

				(6)private property

			 owners, small businesses, and family farmers affected by Federal and

			 federally-assisted programs would greatly benefit from the services of an

			 advocate of high position within the Federal Government to—

					(A)advocate for the

			 best interests of those individuals and small businesses;

					(B)provide property

			 owners with information; and

					(C)assist property

			 owners in every way practicable to achieve a fair and equitable settlement with

			 minimum cost and disruption.

					(b)PurposesThe

			 purposes of this Act are—

				(1)to enhance the

			 rights of property owners, small businesses, and family farmers affected by

			 Federal or federally-assisted programs;

				(2)to establish an

			 advocate for property owners;

				(3)to provide

			 consistency among Federal law in effect as of the date of enactment of this

			 Act;

				(4)to ensure

			 conformity among Federal agencies; and

				(5)to amend the

			 Uniform Act to establish a program, which will apply to all Federal agencies,

			 to enhance the rights of, and provide advocates for, private property owners,

			 small businesses, and family farmers affected by Federal and federally-assisted

			 programs.

				3.DefinitionsSection 101 of the Uniform Relocation

			 Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601)

			 is amended by adding at the end the following:

			

				(14)Property

				rightsThe term

				property rights means rights associated with characteristics of

				private real property that—

					(A)under relevant case law, have been held to

				be protected by the Constitution of the United States; or

					(B)are created or

				protected under Federal law (including regulations), or under State law in the

				State the controversy arises, and case law interpreting that

				law.

					.

		4.Uniform policy

			 on real property acquisition practicesSection 301 of the Uniform Relocation

			 Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4651)

			 is amended—

			(1)by striking the section heading and all

			 that follows through Sec. 301. In order and inserting the

			 following:

				

					301.Uniform policy

				on real property acquisition practices

						(a)In

				generalIn

				order

						;

			(2)in subsection (a) (as designated by

			 paragraph (1))—

				(A)by striking paragraph (1) and inserting the

			 following:

					

						(1)Responsibilities

				of Federal agenciesThe head of a Federal agency shall—

							(A)make every

				reasonable effort to acquire real property expeditiously by negotiation;

							(B)at the beginning

				of the negotiation process, advise each property owner involved in the

				negotiation, in writing, of the name and current contact information for the

				Office of the Property Rights Ombudsperson established by subsection (b) (or

				any other property rights Ombudsperson appointed under subsection (b)) that is

				available to assist the property owner in understanding, and resolving any

				disputes arising from, the acquisition process; and

							(C)provide to the

				property owner a description of the property rights of the property owner,

				including a description of available mediation and other dispute resolution

				alternatives.

							;

				and

				(B)in paragraph (3),

			 by adding at the end the following: In a case in which property to be

			 acquired includes a residential or recreational lot, a residential structure

			 containing 12 or fewer dwelling units, a family farmer (as defined in section

			 101 of title 11, United States Code) or a small business concern (as defined in

			 section 3 of the Small Business Act (15 U.S.C. 632)), if requested by the

			 property owner, the head of the Federal agency shall provide to the property

			 owner a copy of the appraisal used to establish the value of the property for

			 negotiating purposes.; and

				(3)by adding at the

			 end the following:

				

					(b)Office of

				Property Rights Ombudsperson

						(1)DefinitionsIn

				this subsection:

							(A)OfficeThe

				term Office means the Office of the Property Rights Ombudsperson

				established by paragraph (2)(A).

							(B)OmbudspersonThe

				term Ombudsperson means the Property Rights Ombudsperson appointed

				under paragraph (2)(B).

							(2)Establishment

							(A)In

				generalThere is established within the lead agency the Office of

				the Property Rights Ombudsperson.

							(B)Appointment of

				head of OfficeThe Secretary of Transportation shall appoint as

				Property Rights Ombudsperson an attorney with a background or expertise in law

				relating to eminent domain and the taking of private property.

							(C)Supervision and

				accountabilityThe Ombudsperson shall report directly to the

				President.

							(D)StaffThe

				Secretary of Transportation may hire such personnel as are necessary to assist

				the Ombudsperson in carrying out the duties of the Ombudsperson.

							(3)DutiesThe

				Ombudsperson shall—

							(A)develop and

				maintain expertise in and understanding of the law relating to property

				rights;

							(B)at the request of

				a Federal agency or a State agency, advise the agency with respect to actions

				that may affect property rights;

							(C)advise private

				property owners that have a legitimate potential or actual claim against a

				Federal agency involving property rights;

							(D)identify Federal

				agency actions that have potential property rights implications and, if

				appropriate, advise the relevant Federal agencies with respect to those

				implications;

							(E)provide

				information to private citizens, civic groups, Federal agencies, State

				agencies, and other interested parties regarding the rights of those parties

				under this Act; and

							(F)if appropriate,

				and if requested to do so by a private property owner, mediate or arrange

				arbitration (including the appointment of 1 or more arbitrators in accordance

				with paragraph (4)(C)) for disputes between private property owners and Federal

				agencies that involve—

								(i)property

				rights;

								(ii)eminent domain;

				or

								(iii)relocation

				assistance under this Act.

								(4)Arbitration and

				mediation

							(A)ParticipationIf

				arbitration or mediation is requested by a private property owner under

				paragraph (3)(F) and arranged by the Ombudsperson, a Federal agency shall

				participate in the mediation or arbitration as if the matter were ordered to

				mediation or arbitration by a court of competent jurisdiction.

							(B)ProceduresIn

				conducting or arranging for arbitration under paragraph (3)(F), the

				Ombudsperson shall follow any applicable procedure or requirement under chapter

				I of title 9, United States Code.

							(C)Appointment of

				arbitrator

								(i)In

				generalIn selecting an individual to arbitrate a dispute, the

				Ombudsperson shall appoint an independent arbitrator who is acceptable to each

				party involved in the dispute.

								(ii)Disagreement

				over arbitratorIf a party to a dispute objects to the

				appointment of an arbitrator selected by the Ombudsperson, and that party is

				willing to pay for the services of another arbitrator that is acceptable to the

				Ombudsperson, the other arbitrator shall arbitrate the dispute at the expense

				of the party that objected to the original arbitrator.

								(iii)Ombudsperson

				as arbitratorWith the agreement of each party to a dispute, the

				Ombudsperson may act as the arbitrator for the dispute.

								(iv)Panel of

				arbitratorsThe Ombudsperson may, on the initiative of the

				Ombudsperson or upon agreement of each party to a dispute, appoint a panel of

				arbitrators to conduct the arbitration for the dispute.

								(D)Treatment of

				matter subject to arbitrationSubject to chapter I of title 9,

				United States Code, the arbitrator and parties involved shall treat the matter

				being arbitrated as if—

								(i)the matter were

				ordered to arbitration by a court of competent jurisdiction; and

								(ii)the arbitrator

				or panel of arbitrators appointed by the Ombudsperson in accordance with this

				subsection were appointed by the court.

								(E)Declination to

				arrange arbitrationIf a property owner requests that the

				Ombudsperson arrange arbitration in a matter, the Ombudsperson shall issue a

				written statement declining to arrange the arbitration if, as determined by the

				Ombudsperson—

								(i)the issues in

				dispute are not ripe for review;

								(ii)assuming the

				alleged facts are true, no cause of action exists under any Federal or State

				law;

								(iii)all issues in

				dispute are beyond the scope of the statutory duty of the Ombudsperson to

				review; or

								(iv)arbitration is

				otherwise not appropriate.

								(5)Applicable

				authorityIn conducting an arbitration, the arbitrator shall

				apply all relevant Federal and State laws (including regulations and case law),

				as determined by the arbitrator.

						(6)Final decision

				and review

							(A)In

				generalNot later than 30 days after the date on which the

				arbitrator issues a final decision for a dispute, any party to the dispute may

				submit the final decision and award, or any issue upon which the award is

				based, to the appropriate United States district court for de novo

				review.

							(B)Binding

				arbitrationA property owner and a Federal or State government

				entity that are parties to a dispute may agree that—

								(i)the arbitration

				shall be binding; and

								(ii)no de novo

				review may occur after issuance of the final decision of the arbitrator.

								(C)No arbitration

				necessary

								(i)In

				generalArbitration by or through the Ombudsperson shall not be

				required before a party to any potential arbitration may bring a civil action

				in the appropriate court of jurisdiction to adjudicate a claim.

								(ii)No failure to

				exhaust remediesThe lack of arbitration by or through the

				Ombudsperson shall not be considered to be—

									(I)a failure to

				exhaust available administrative remedies; or

									(II)a bar to

				bringing a civil action described in clause (i).

									(7)Role of

				Ombudsperson in judicial proceedings

							(A)In

				generalThe Ombudsperson may not be compelled to testify in a

				civil action filed with regard to the subject matter of any review or

				arbitration conducted by the Ombudsperson.

							(B)Work products

				of OmbudspersonThe written work products of the Ombudsperson,

				including notes, opinions, and conclusions of the Ombudsperson, shall not be

				admissible in any civil action relating to an issue with respect to which the

				Ombudsperson provided advice to any party involved in the civil action.

							(C)RepresentationThe

				Ombudsperson may not represent a private property owner, State agency, or local

				government in any administrative or judicial proceeding.

							(8)Eminent domain

				proceedings

							(A)No effect on

				occupancy proceedingNo dispute submitted to the Ombudsperson

				under this section shall bar or stay any action in an eminent domain proceeding

				for occupancy of premises.

							(B)Standing

								(i)In

				generalSubject to clause (ii), the Ombudsperson, or a mediator

				or arbitrator acting at the request of a property owner under this subsection,

				shall have standing, in an eminent domain proceeding filed in United States

				district court by a Federal agency or a State agency, to file with the court a

				motion to stay the proceeding during the pendency of the mediation or

				arbitration.

								(ii)Necessity of

				stayThe Ombudsperson, or a mediator or arbitrator described in

				clause (i), may not file a motion to stay an eminent domain proceeding

				described in clause (i) unless the Ombudsperson, mediator, or arbitrator

				certifies at the time of filing of the motion that the stay is reasonably

				necessary to reach a resolution of the matter through mediation or

				arbitration.

								(iii)Duration of

				stayIf a stay of an eminent domain proceeding is granted under

				this subparagraph, and the order granting the stay does not specify the date on

				which the stay terminates, the Ombudsperson, mediator, or arbitrator that filed

				the motion for the stay shall file with the appropriate United States district

				court a motion to terminate the stay by not later than the date that is 30 days

				after—

									(I)the date of

				resolution of the matter through mediation;

									(II)the date of

				issuance of a final decision on, or award for, the matter through arbitration;

				or

									(III)the date on

				which the Ombudsperson, mediator, or arbitrator determines that mediation or

				arbitration of the matter is not appropriate.

									(9)Appraisal

							(A)Request for

				additional appraisalA private property owner or displaced person

				may request that the Ombudsperson, mediator, or arbitrator authorize the

				conduct of an additional appraisal of the value of the property that is the

				subject of the mediation or arbitration.

							(B)Conduct of and

				payment for appraisalIf the Ombudsperson, mediator, or

				arbitrator determines that the conduct of an additional appraisal under

				subparagraph (A) is reasonably necessary to reach a resolution of the matter

				being mediated or arbitrated, the Ombudsperson, or mediator, or arbitrator

				may—

								(i)provide for the

				conduct of an additional appraisal of the property by an independent appraiser;

				and

								(ii)require the

				Federal agency that is a party to the mediation or arbitration to pay the costs

				of conducting the first additional appraisal ordered under this

				paragraph.

								(10)Other offices

				of ombudspersons

							(A)Federal

				officesEach Federal agency may establish an office of property

				rights ombudsperson within the Federal agency to comply with paragraph (1), and

				to carry out other duties and responsibilities of the Ombudsperson under this

				subsection, if the Federal agency establishes the office in accordance with

				regulations that are promulgated to implement this subsection.

							(B)Use of state

				officesIf a State establishes an office of property rights

				ombudsperson in accordance with regulations that are promulgated to implement

				this subsection, a Federal agency, with the approval of the State, may use that

				State office—

								(i)to comply with

				paragraph (1); and

								(ii)to carry out the

				duties and responsibilities of the Ombudsperson under this subsection.

								(C)No Federal or

				State officesIf a Federal agency does not establish an office of

				property rights ombudsperson described in subparagraph (A) and is involved in

				the use of eminent domain power, relocation issues, or a property rights

				dispute in a State that does not establish an office of property rights

				ombudsperson described in subparagraph (B), the Federal agency shall use the

				services of the Ombudsperson—

								(i)to comply with

				paragraph (1); and

								(ii)to carry out the

				duties and responsibilities of the Ombudsperson under this

				subsection.

								.

			5.Requirements for

			 uniform land acquisition policies; payments of expenses incidental to transfer

			 of real property to State; payment of litigation expenses in certain

			 casesSection 305(a)(1) of the

			 Uniform Relocation Assistance and Real Property Acquisition Policies Act of

			 1970 (42 U.S.C. 4655(a)(1)) is amended by inserting (including through

			 the appointment of a property rights Ombudsperson in accordance with

			 regulations promulgated to carry out this title) after section

			 301.

		

